Citation Nr: 1208832	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1951 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran later testified before the undersigned Acting Veterans Law Judge at a December 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The most competent evidence of record does not demonstrate the Veteran has been diagnosed with hepatitis C, or chronic residuals thereof, at any point during the appeal period.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in December 2005 and March, June and November 2006, and additional notice in October 2010.  The claims were subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Limited service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran that are available have also been obtained.  In this regard, the Board notes that some private treatment providers have either indicated either no relevant records exist or have not responded to at least two requests for records from VA.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in March 2010 and March 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide an adequate basis for the diagnosis rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in October 2010 for additional development.  Specifically, the Board determined that the AOJ should make additional attempts to obtain private and VA treatment records and the Veteran should be provided further VA examinations.  As noted above, all available private treatment records identified by the Veteran for which he submitted appropriate releases have been obtained and associated with the claims file, as have all outstanding VA treatment records.  In addition, the Veteran was provided a VA examination in March 2011, which the Board has found to be adequate for the purposes of the instant case.  As such, the Board finds there has been substantial compliance with the October 2010 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran maintains he suffers from hepatitis C as directly related to his period of active service.  After reviewing the record in its entirety, the Board notes that, while the record supports the Veteran's assertion of an in-service diagnosis of infectious hepatitis, for which service connection has previously been awarded, there is no competent evidence of record that he is currently diagnosed with, or is being treated for, hepatitis C.  Significantly, the Board observes the Veteran was provided VA examinations in March 2010 and March 2011.  Following a review of the claims file and physical examination of the Veteran, including conducting relevant diagnostic testing, the VA examiner found that, while the Veteran at some point had hepatitis A or B, based on normal liver function tests, there is no clinical evidence of any active hepatitis.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

As a final note, the Board again observes the March 2010 VA examination report reflects a history of either hepatitis A or B.  However, the Board again notes service connection for infectious hepatitis has been previously established.  See April 1955 rating decision.  Furthermore, this diagnosis is long before the current appeal period, and there is no competent medical evidence indicating the Veteran has been diagnosed with, or sought treatment for, hepatitis C at any point during the pendency of the current claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In sum, the Board finds that there is no competent evidence of a current diagnosis of hepatitis C.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a condition, and the preponderance of the evidence of record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for hepatitis C must be denied.

ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran asserts entitlement to service connection for PTSD which, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded to include major depressive disorder, or other acquired psychiatric disorder.  See October 2010 Board remand.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f) , evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2011).  Otherwise, credible supporting evidence is required to corroborate the Veteran's stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The record indicates the Veteran served as a medic during the Korean Conflict.  It would appear consistent with the circumstances of the Veteran's service that he experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone is therefore sufficient to establish a stressor of threat due to fear of hostile military activity while serving in Vietnam.  See id.

Following the October 2010 Board remand, the Veteran was provided a VA examination in March 2011.  Following a review of the claims folder and evaluation of the Veteran, the VA examiner found the Veteran did not meet the full criteria for a diagnosis of PTSD nor any other psychiatric condition.  However, the Board observes the record indicates the Veteran has a long history of a diagnosis of major depressive disorder, and was diagnosed with PTSD by a VA physician in April 2006.  The March 2011 VA examiner provided no explanation regarding why the Veteran does not currently meet the criteria for any psychiatric diagnosis.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the March 2011 VA examiner did not provide an adequate rationale explaining the lack of psychiatric diagnosis, the Veteran must be provided a new VA examination before another appropriate examiner to determine whether he suffers from an acquired psychiatric condition and, if so, whether such condition is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination before an examiner other than the examiner who conducted the March 2011 VA PTSD examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on prior diagnoses of PTSD and a major depressive disorder.  The examiner should utilize the DSM-IV in the process of arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After providing a current diagnosis, the examiner should address the following:

(a) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b) If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should then address the following:

(i) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers from PTSD based on any of the stressors as verified by the AOJ?  The examiner is instructed to consider only the stressor(s), if any, identified as having been verified by the record.

(ii) Whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers from PTSD due to his fear of hostile military or terrorist activity during his service in the Korean Conflict?  The stressor of threat due to hostile military activity, while in Korea, is accepted as verified for purposes of this examination.

A complete rationale must be provided for all opinions provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim, including PTSD and any other currently diagnosed acquired psychiatric disorder, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


